NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE EMC CORPORATION, DECHO
CORPORATION, AND IOMEGA CORPORATION,
Petitioners.
Miscel1aneous Docket N0. 100
011 Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in case no.
10-CV-435, Judge Michael H. Schneider.
ON PETITION
ORDER
EMC Corporation, Dech0 Corporation, and Ion1ega
Corporation (co1lectiVely "EMC”) submit a petition for a
writ of mandamus directing the United States District
Court for the Eastern District of Texas to withdraw its
Ju1y 25, 2011 order denying EMC’s motions to dismiss for
misjoinder, or in the a1ternative, to sever and transfer the
claims against them.
Up0n consideration thereof,

1N ss EMC CoRP_ 2
IT ls ORDEREn THAT:
Oasis Research, LLC is directed to respond no later
than September 22, 2011. Any other respondent may also
respond within that time.
FoR THE COURT
 0 g  /s/ Jan Horba1y
Date J an Horbaly
C1erk
FILED
cox Chris R. Ottenwe1ler, Esq.i 
John M. Desmarais, Esq.
Phi11ip B. Ph11b1n, Esq. SEP 0 9 2011
Bija1V. Vaki1, Esq.
Matthew Lowrie, Esq. }AN HORBALY
Ketan S. Vakil, Esq. CLEH(
Brian W. LaCorte, Esq.
Tho1nas Gerald Jacks, Esq.
Greg H. Parker, Esq.
C1erk, United States District Court For The Eastern
District Of TeXas
s19